DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 11/9/2020.
Claims 1-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-10, 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeraswamy et al. U.S. Patent # 10,776,317 (hereinafter Veeraswamy) in view of Miyazaki et al. U.S. Patent Publication # 2018/0109401 (hereinafter Miyazaki) in view of Brar et al. U.S. Patent Publication # 2020/0112515 (hereinafter Brar)
With respect to claim 1, Veeraswamy teaches a method of isolating data to one or more storage pools (Fig. 1 element 110, 108) in a data processing system having a storage virtualizer (Fig. 1 element 106) connected to one or more hosts (Fig. 1 element 104) via  network (i.e. network), wherein the hosts (Fig. 1 element 104) support one or more virtual machines (i.e. VMs Fig. 1 element 102) that communicate over one or more networks, and the storage virtualizer (Fig. 1 element 106) is connected to one or more 
-receiving, by the storage virtualizer (Fig. 1 element 106 i.e. storage controller),  packet (i.e. data) over the network from one or more hosts (Fig. 1 element 104 i.e. virtualizer/virtual storage interface) (column 3 lines 56-65).  Examiner would like to point out that in specification of the current application, in Paragraph 22, it states storage virtualizer can be storage volume controller which is functionally equivalent to storage controller and hosts can be hypervisor which is functionally equivalent to virtual storage interface taught by Veeraswamy.  
-storing data from the packet in the one or more determined storage pools (i.e. transmit data to and from storage device) (column 3 lines 56-65)
Veeraswamy does not teach communicating over one or more virtual extensible local area network (VXLANs), determining whether the packet contains the virtual extensible local area network (VXLAN) information; extracting in response to determining that the packet contains VXLAN information, a network identifier from the packet; determining one or more storage pools that correspond to the extracted network identifier.
	Miyazaki teaches receiving a packet from a host (i.e. receiving a packet from tunnel end point 60-1 via data transfer server/transfer unit)(Paragraph 43)
	-determining whether the packet contains virtual extensible local area network (VXLAN) information (i.e. receives the packet and inquires of the transmission destination storage unit with a VNI (VXLAN network identifier of the received packet as a key, an IP address belonging to the VNI)(Paragraph 58, 60);
	-extracting, in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in order to send the packet to IP addresses of all external nodes acquired 
	- determining one or more storage pools that correspond to extracted network identifier (i.e. inquires of the transmission destination storage unit with a VNI of the received packet)(Paragraph 60)
	Miyazaki does not explicitly teach storing data from the packet in the one or more determined storage pools.
 	Brar teaches isolating data to one or more storage pools in a data processing system (Paragraph 40), determining whether the packet contains the virtual extensible local area network (VXLAN) information (Paragraph 50, 51) extracting in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in response to receiving frame, data is extracted from the authentication frame and is parsed to identify virtual network identifier)(Paragraph 50) determining one or more storage pools (i.e. cloud with VLAN ID) that correspond to the extracted network identifier (i.e. VXLAN VNI)(Paragraph 50, 51, 53); storing data form the packet in the one or more storage pools (i.e. storing extracted digital certificates in memory, storage or data)(Paragraph 51-53, 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Brar’s teaching in Miyazaki and Veeraswamy’s teaching to come up with determining one or more storage pool and storing data from the packet in the storage pool.  The motivation for doing so would be so the network identifier functions as an instruction to create an isolated connection between the controlled port and a virtual network indicated by the virtual network identifier (Paragraph 55)
	With respect to claim 2, Veeraswamy, Miyazaki and Brar teaches the method of claim 1, but Brar further teaches further comprising: determining one or more storage pools that do not correspond to any network identifiers (i.e. network identifier not identified) (paragraph 64); and storing, in response to determining that the packet does not contains VXLAN information, data from the packet in the one or 
	With respect to claim 3, Veeraswamy, Miyazaki and Brar teaches the method of claim 1, but Brar further teaches wherein determining whether the packet contains VXLAN information comprises decapsulating the packet and reading VXLAN header information within the packet (i.e. decrypting to identify the piggybacked virtual network identifier which may include VLAN ID and VXLAN VNI)(Paragraph 53)
With respect to claim 8, Miyazaki teaches a computer program product comprising: a computer-readable storage medium having program instructions embodied therewith for isolating data to one or more storage pools (Fig. 1 element 110, 108) in a data processing system having a storage virtualizer (Fig. 1 element 106) connected to one or more hosts (Fig. 1 element 104) via  network (i.e. network), wherein the hosts (Fig. 1 element 104) support one or more virtual machines (i.e. VMs Fig. 1 element 102) that communicate over one or more networks, and the storage virtualizer (Fig. 1 element 106) is connected to one or more storage pools (Fig. 1 element 108/110) (column 3 lines 51-67)(column 4 lines 1-25), the program instruction executable by one or more processors, the program instructions comprising:
-receiving, by the storage virtualizer (Fig. 1 element 106 i.e. storage controller),  packet (i.e. data) over the network from one or more hosts (Fig. 1 element 104 i.e. virtualizer/virtual storage interface) (column 3 lines 56-65).  Examiner would like to point out that in specification of the current application, in Paragraph 22, it states storage virtualizer can be storage volume controller which is functionally equivalent to storage controller and hosts can be hypervisor which is functionally equivalent to virtual storage interface taught by Veeraswamy.  
-storing data from the packet in the one or more determined storage pools (i.e. transmit data to and from storage device) (column 3 lines 56-65)

	Miyazaki teaches receiving a packet from a host (i.e. receiving a packet from tunnel end point 60-1 via data transfer server/transfer unit)(Paragraph 43)
	-determining whether the packet contains virtual extensible local area network (VXLAN) information (i.e. receives the packet and inquires of the transmission destination storage unit with a VNI (VXLAN network identifier of the received packet as a key, an IP address belonging to the VNI)(Paragraph 58, 60);
	-extracting, in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in order to send the packet to IP addresses of all external nodes acquired by the inquiry, copying (i.e. extracting) the packet, and sends the packet to the destination which includes a value in the transmission ID)(Paragraph 60-61, 70-71)
	- determining one or more storage pools that correspond to the extracted network identifier (i.e. inquires of the transmission destination storage unit with a VNI of the received packet)(Paragraph 60)
	Miyazaki does not explicitly teach storing data from the packet in the one or more determined storage pools.
 	Brar teaches isolating data to one or more storage pools in a data processing system (Paragraph 40), determining whether the packet contains the virtual extensible local area network (VXLAN) information (Paragraph 50, 51) extracting in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in response to receiving frame, data is extracted from the authentication frame and is parsed to identify virtual network identifier)(Paragraph 50) 
	With respect to claims 9-10, respectively, they teach similar limitations as claims 2-3 respectively, therefore rejected under same basis.
	With respect to claim 15, Veeraswamy teaches an apparatus for isolating data to one or more storage pools, the apparatus comprising:
	a data processing system having a storage virtualizer (Fig. 1 element 106) connected to one or more hosts (Fig. 1 element 104) via  network (i.e. network), wherein the hosts (Fig. 1 element 104) support one or more virtual machines (i.e. VMs Fig. 1 element 102) that communicate over one or more networks, and the storage virtualizer (Fig. 1 element 106) is connected to one or more storage pools (Fig. 1 element 108/110) (column 3 lines 51-67)(column 4 lines 1-25) memory (Paragraph 37) having program instructions embodied therewith, and at least one processor (Paragraph 53) configured to read and execute the program instructions to execute a target configured to (paragraph 53): 
-receiving, by the storage virtualizer (Fig. 1 element 106 i.e. storage controller),  packet (i.e. data) over the network from one or more hosts (Fig. 1 element 104 i.e. virtualizer/virtual storage interface) (column 3 lines 56-65).  Examiner would like to point out that in specification of the current application, in Paragraph 22, it states storage virtualizer can be storage volume controller which is functionally 
-storing data from the packet in the one or more determined storage pools (i.e. transmit data to and from storage device) (column 3 lines 56-65)
Veeraswamy does not teach communicating over one or more virtual extensible local area network (VXLANs), determining whether the packet contains the virtual extensible local area network (VXLAN) information; extracting in response to determining that the packet contains VXLAN information, a network identifier from the packet; determining one or more storage pools that correspond to the extracted network identifier.
	Miyazaki teaches receiving a packet from a host (i.e. receiving a packet from tunnel end point 60-1 via data transfer server/transfer unit)(Paragraph 43)
	-determining whether the packet contains virtual extensible local area network (VXLAN) information (i.e. receives the packet and inquires of the transmission destination storage unit with a VNI (VXLAN network identifier of the received packet as a key, an IP address belonging to the VNI)(Paragraph 58, 60);
	-extracting, in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in order to send the packet to IP addresses of all external nodes acquired by the inquiry, copying (i.e. extracting) the packet, and sends the packet to the destination which includes a value in the transmission ID)(Paragraph 60-61, 70-71)
	- determining one or more storage pools that correspond to the extracted network identifier (i.e. inquires of the transmission destination storage unit with a VNI of the received packet)(Paragraph 60)
	Miyazaki does not explicitly teach storing data from the packet in the one or more determined storage pools.

	With respect to claims 16-17 respectively, they teach similar limitations as claims 2-3 respectively, therefore rejected under same basis.
Claims 4-5,11-12,18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeraswamy et al. U.S. Patent # 10,776,317 (hereinafter Veeraswamy) in view of Miyazaki et al. U.S. Patent Publication # 2018/0109401 (hereinafter Miyazaki) in view of Brar et al. U.S. Patent Publication # 2020/0112515 (hereinafter Brar) in view of Sridhar et al. U.S. Patent Publication # 2014/0092907 (hereinafter Sridhar)
With respect to claim 4, Veeraswamy, Miyazaki and Brar teaches the method of claim 1, but Brar further teaches wherein the network identifier is VXLAN network identifier (i.e. VXLAN network identifier) (Paragraph 53)

Sridhar teaches the packet is an Ethernet packet (Paragraph 22, 28), and VXLAN network identifier is included in a VXLAN header of the Ethernet packet (i.e. VNI and the inner Ethernet packet’s MAC DA is expose when encapsulated packet header is removed)(Paragraph 21-22).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Sridhar’s teaching in Veeraswamy, Miyazaki and Brar’s teaching to come up with having packet as an Ethernet packet and VXLAN network identifier included in the header of the packet.  The motivation for doing so would be proper forwarding decision can be made and forwards the encapsulated packet towards the host (Paragraph 21)
	With respect to claim 5, Veeraswamy, Miyazaki and Brar teaches the method of claim 1, but fails to further teaches wherein the host is an initiator hypervisor operating one or more virtual machine.
Sridhar further teaches wherein the host (Fig. 1 element 128) is an initiator hypervisor operating one or more virtual machine (Fig. 1 element 138, 140, 142)(Paragraph 25, 40).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Sridhar’s teaching in Veeraswamy, Miyazaki and Brar’s teaching to come up with having host is an initiator hypervisor operating one or more virtual machines.  The motivation for doing so would be the hypervisor can receive the encapsulated packet, decapsulate the packet and forward the inner ARP request to the VM (Paragraph 40)
With respect to claims 11-12 respectively, they teach similar limitations as claims 4-5 respectively, therefore rejected under same basis.
With respect to claims 18-19 respectively, they teach similar limitations as claims 4-5 respectively, therefore rejected under same basis.
s 6-7, 13-14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Veeraswamy et al. U.S. Patent # 10,776,317 (hereinafter Veeraswamy) in view of Miyazaki et al. U.S. Patent Publication # 2018/0109401 (hereinafter Miyazaki) in view of Brar et al. U.S. Patent Publication # 2020/0112515 (hereinafter Brar) further in view of Bala et al. U.S. Patent Publication # 2015/0295800 (hereinafter Bala) further in view of Chadwell et al. U.S. Patent Publication # 2015/0081893 (hereinafter Chadwell)
	With respect to claim 6, Veeraswamy, Miyazaki and Brar r teaches the method of claim 1, but Miyazaki further teach further comprising: determining the network identifier for a virtual machine (i.e. IP addresses) (Paragraph 48-49, 51) and adding the determined network identifier for the virtual machine (paragraph 58, 60)  Miyazaki and Sridhar does not teach creating an internet small computer system interface (iSCSI) wrapper; and to the iSCSI wrapper.
	Bala teaches creating an internet small computer system interface (iSCSI) wrapper  (i.e. creating iSCI wrapper)(Paragraph 59); and adding the iSCSI wrapper (i.e.  (Paragraph 59, 61).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to implement Bala’s teaching in Veeraswamy, Miyazaki and Brar’s teaching to come up with creating iSCSI wrapper and adding it.  The motivation for doing so would be perform hardware virtualization (Paragraph 59)
	Veeraswamy, Miyazaki, Brar and Bala does not teach adding the determined network identifier for the virtual machine in the iSCI wrapper.
	Chadwell teaches adding the determined network identifier for the virtual machine in the iSCSI wrapper (Paragraph 133).  It would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s invention to implement Chadwell’s teaching in Veeraswamy, Miyazaki, Brar and Bala’s teaching to come up with adding determined network identifier for the virtual machine in iSCSI wrapper.  The motivation for doing so would be so different flows coming from same client IP address and MAC address still get “sprayed” across different links (Paragraph 133).

	With respect to claims 13-14 respectively, they teach similar limitations as claims 6-7 respectively, therefore rejected under same basis.
	With respect to claim 20 respectively, it teaches similar limitations as claim 6 respectively, therefore rejected under same basis.
	Response to Arguments
Applicant’s arguments with respect to newly amended claimed subject matter, it is deemed moot in view of new grounds of rejections.
Applicant's arguments  filed 11/9/2020  with respect to  limitation shown below have been fully considered but they are not persuasive. 
A).  Applicant states Miyazaki does not teach “determining one or more storage pools that correspond to the extracted network identifier”.
Examiner respectfully disagrees with the applicant because in Pargraph 60-61, 70-71, Miyazaki teaches extracting, in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in order to send the packet to IP addresses of all external nodes acquired by the inquiry, copying (I.e. extracting) the packet and sends the packet to the destination which includes a value in the transmission ID)(Paragraph 60-61, 70-71)

	Miyazaki does not explicitly teach storing data from the packet in the one or more determined storage pools.
 	Brar teaches isolating data to one or more storage pools in a data processing system (Paragraph 40), determining whether the packet contains the virtual extensible local area network (VXLAN) information (Paragraph 50, 51) extracting in response to determining that the packet contains VXLAN information, a network identifier from the packet (i.e. in response to receiving frame, data is extracted from the authentication frame and is parsed to identify virtual network identifier)(Paragraph 50) determining one or more storage pools (i.e. cloud with VLAN ID) that correspond to the extracted network identifier (i.e. VXLAN VNI)(Paragraph 50, 51, 53); storing data form the packet in the one or more storage pools (i.e. storing extracted digital certificates in memory, storage or data)(Paragraph 51-53, 56).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Brar’s teaching in Miyazaki and Veeraswamy’s teaching to come up with determining one or more storage pool and storing data from the packet in the storage pool.  The motivation for doing so would be so the network identifier functions as an instruction to create an isolated connection between the controlled port and a virtual network indicated by the virtual network identifier (Paragraph 55)
Conclusion

	A).  Sweeney et al. U.S. Patent Publication # 2017/0366476 which teaches forwarding decision from packet switch unit to packet storage unit using multiple ways wherein the packet header carries interface and queue; using VLAN tag as well as forwarding Ethernet packets with Ethernet destination address of the packet unit to the packet storage unit.
	B).  Josyula et al. U.S. Patent Publication # 2016/0036703 which teaches fabric switch which can accommodate a plurality of VLANs which is typically identified by a VLAN tag and VCS identifier.  The switch stores routable MAC address when switch identifies MAC address as source or destination address in the Ethernet header of a packet, switch swaps MAC address with routable MAC address.  
	C).  Han et al. U.S. Patent Publication # 2018/0139073 which teaches in Paragraph 34, the system comprising a plurality VXNs wherein each VXN is physically or logically attached to one or more CSPs and the VXNs is an overly network which may be built on top of L2 network or L3 network  wherein the network overlay technologies may include VXLAN.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453